
	
		I
		112th CONGRESS
		1st Session
		H. R. 272
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Consumer Product Safety Improvement Act to
		  exempt ordinary books and paper-based printed material from the lead limit in
		  such Act.
	
	
		1.FindingsCongress finds the following:
			(1)The Consumer Product Safety Improvement Act
			 of 2008 (CPSIA) sought to protect children from the dangers associated with
			 products containing unreasonable levels of lead by imposing lead standards and
			 testing requirements.
			(2)The Consumer
			 Product Safety Commission has interpreted the Act to apply to all children’s
			 books and other printed materials.
			(3)The Act was not
			 intended to apply to ordinary books and paper-based materials—those books and
			 materials that are published on paper or cardboard and printed by conventional
			 publishing methods.
			(4)Comprehensive testing of finished books and
			 their component materials that are used for printed material has found total
			 lead content at levels considered nondetectable, or 10 ppm, well below the
			 thresholds in CPSIA.
			(5)The book and printed material manufacturing
			 process is now standardized across the United States and much of the
			 world.
			(6)The publishers and
			 printers in the United States as well as much of the world do not use
			 lead-based chemicals or other materials in the manufacturing of ordinary books
			 and paper-based printed material, meeting standards promulgated by the
			 Coalition of Northeastern Governors.
			(7)The Centers for Disease Control and
			 Prevention have determined there is minimal risk to children from trace amounts
			 of lead in ordinary books and printed products produced by the same processes
			 using the same component materials.
			(8)Reading books and using other printed
			 material are critical to child development, and education and schools and
			 libraries operating under limited budgets provide millions of children with
			 free access to ordinary books, and yet despite the lack of evidence that their
			 books contain harmful levels of lead, libraries and other organizations may
			 have to restrict access to children’s books due to the burdens and
			 uncertainties associated with CPSIA’s new lead levels and testing
			 requirements.
			2.Exemption for
			 ordinary books and printed materialsSection 101 of the Consumer Product Safety
			 Improvement Act (15 U.S.C. 1278a) is amended by adding at the end the
			 following:
			
				(h)Exclusion for
				ordinary books and paper-Based printed materials
					(1)In
				generalThe limits
				established under subsection (a) shall not apply to ordinary books or ordinary
				paper-based printed materials.
					(2)DefinitionsAs used in this subsection—
						(A)the term ordinary books means
				books printed on paper or cardboard, printed with inks or toners, and bound and
				finished using a conventional method that are intended to be read or have
				educational value; and
						(B)the term ‘ordinary paper-based printed
				materials’ means materials printed on paper or cardboard, such as magazines,
				posters, greeting cards, and similar products, that are printed with inks or
				toners and bound and finished using a conventional method.
						Such terms
				do not include books or printed materials that are printed on material other
				than paper or cardboard or contain nonpaper-based components such as metal or
				plastic parts or accessories that are not part of the binding and finishing
				materials used in a conventional
				method..
		
